PER CURIAM.
For the alleged violation of three conditions, appellant’s probation was revoked. One of the conditions allegedly violated was the provision that appellant fully comply with Section 945.30, Florida Statutes (Supp. 1974), requiring probationers to contribute to the cost of their supervision. In order to revoke probation for failure to comply with said statute the trial court must find that the probationer's financial condition was such that she could make the required payment; there must be a finding of an ability to pay. Coxon v. State, 365 So.2d 1067 (Fla. 2nd DCA 1979). The record in this case contains no adequate finding of the appellant’s ability to comply with the condition in question.
Accordingly, the order revoking appellant’s probation based upon a violation of Condition Four by failing to comply with Section 945.30, Florida Statutes (Supp. 1974), is reversed and that part of said order is stricken. However, the order revoking appellant’s probation based upon the other violations contained in the Amended *709Affidavit filed December 1, 1977, is affirmed.
REVERSED IN PART; AFFIRMED IN PART.
DOWNEY, C. J., and ANSTEAD and DAUKSCH, JJ., concur.